Citation Nr: 1804127	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  17-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent from July 9, 2015, for residuals fracture, left big toe with metatarsalgia of first and second toes ("left foot disability").  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1956 to March 1959.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In a January 1979 rating decision the Veteran was granted service connection for left foot disability with a 0 percent evaluation, effective November 7, 1978.  In a July 1979 rating decision, a 10 percent disability rating was assigned with an effective date of June 28, 1979.  

The Veteran testified before the undersigned Veterans Law Judge in a December 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board finds that an additional examination is required to determine the current severity of the Veteran's left foot disability.  

During the December 2017 hearing, the Veteran provided testimony describing the pain from his left foot disability as a 9 on a scale of 1 to 10, where 10 is the most severe.  He stated that the pain is sharp and constant, that he feels throbbing, burning, cramping, and swelling.  He reported experiencing flare-ups, stating that is he unable to walk during these flare-ups.  
The last VA examination to assess the Veteran's left foot disability was in April 2017.  Although this examination was recent, it did not account for the severity of pain the Veteran reported during the hearing and the examiner noted that there were no flare-ups.  The Veteran testified that he did not understand the questions posed by the examiner during his last VA examination, and has testified since that he experiences flare-ups.  He requested another VA examination so he could better explain his actual symptoms to the VA examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a left foot disability.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records. 

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left foot disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected left foot disability.

The examination should be consistent with Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court explained that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans, to ascertain adequate information-i.e.  frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. 

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




